Title: To Alexander Hamilton from Oliver Wolcott, Junior, 8 May 1799
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Sir,
Treasury DepartmentMay 8 1799

I have to acknowledge the receipt of your letter of the 2d instant.
The business to which you allude, relates to an application made to me by the Surveyor General, for a party of Men to assist in marking the Indian boundary line agreeably to, General Waynes Treaty; but, as the Surveyor General omitted to designate the time when and the place where the men would be required, I have written to him for the necessary information. In the mean time I beg leave to suggest, whether it would not operate to prevent delay, if you were, to direct the Commanding Officer in the North Western Territory, to confer with the Surveyor General on the subject—and to afford him such assistance as he may deem adequate to the object.
I have the honor to be   very respectfully   Sir,   Your Obedtt. Servant
Oliv. Wolcott.
Major General HamiltonNew York
